Title: To Thomas Jefferson from Benjamin Hawkins, 28 December 1792
From: Hawkins, Benjamin
To: Jefferson, Thomas



28 Decr. 1792

Hops are planted in checks of six feet square; a foot square at the check spaded a foot deep and manured, seven cuttings are planted in each check. The following is a minute of the expence and produce of hops at stowmarket in Suffolk.

Expences

Stock £25 for poles, the interest of which
£1. 5.0


Rent £2. Tythe £1. rates 14/
3.14.0


Three load of poles at 22/ annually
 3. 6.0


manure four loads a year
16.0


Labour £3.10.
3.10.0


carriage of poles and sharpening
3.0


Picking 6 ct. drying, & Carting 10/ ⅌ct.
 3. 0.0


Bagging 3/. Kiln 5/.
8.0


Duty at /1d. and 15 perct.
 3. 4.0


Carting to Sturbitch fair 1/6
9.0


Fences and draining
10.0



 20. 5.0


Interest of this sum.
 1. 0.0



 21. 5.0


The price has been as follows


1782
 £ 4. 0


3
 6. 6


4
 6. 6


5
 5.10


6
 5.10


 
 average suppose £5.


 
 6 ct. at £5. £30. 0.0


 
 Expences
 21. 5 


 
 profit
 8.15.


In one other plan I find an acre has produced 13 ct. and in an other 20 ct.
The acre contained twelve hundred hills or cheks, three poles to the check, or 3600 to the acre. The average value is what we want, as to the expence you can readily see the saving with us.
Being on the subject of farming I will give you some information on grasses.
Mr. Bassett informed me that the best grass which he has is called  white bent and he believed it was brought in his neighbourhood by the birds, he promised me some of the seed. Upon examining the Hortus Kewensis, I find it to be known in England and is the Agrostis.


Agrostis.
Triandria Digynia 


Cal. 2—valvis, uniflorus, corolla paulo minor. Stigmata, longitudinaliter hispida.
alba.
7. A. panicula laxa, calycibus muticis æqualibus, culmo repente.


White Marsh Bent-grass.


Nat. of Britain


Fl.
July



Hardy.



Perennial


When you see Mr. B., speak to him about it, and I am sure you will apply for some of the seed; from his discription it is greatly superior by being brought to this country, to any in that country, or to Timothy for moist lands. Adieu,

B.H.

